     Case 2:21-mc-00125-JAM-AC Document 10 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:21-mc-0125 JAM AC
12                       Plaintiff,
13           v.                                        ORDER
14    SURJIT SINGH,
15                       Defendant and Judgment
                         Debtor .
16

17    ___________________________________
18    EAST WEST BANK
      (and its Successors and Assignees)
19
                          Garnishee.
20

21

22          On July 26, 2021, the magistrate judge filed findings and recommendations herein which

23   were served on plaintiff and which contained notice to that any objections to the findings and

24   recommendations were to be filed within fourteen days. Objections to the finding and

25   recommendation have not been filed.

26          The court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis.

28   \\\
                                                      1
     Case 2:21-mc-00125-JAM-AC Document 10 Filed 09/01/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed July 26, 2021, are adopted in full;
 3          2. The United States’ Request for Findings and Recommendations for Final Order of
 4   Garnishment are GRANTED;
 5          3. Garnishee East West Bank are directed to liquidate and pay to the Clerk of the Court
 6   the entire balance in the bank Account Number ***3560, within fifteen (15) days of the filing of
 7   the Final Order;
 8          4. Payment shall be made in the form of a cashier’s check, money order or company
 9   draft, made payable to the Clerk of the Court and delivered to the United States District Court,
10   Eastern District of California, 501 I Street, Room 4-200, Sacramento, California 95814. The
11   criminal docket number (2:13-cr-00084-GEB) shall be stated on the payment instrument.
12          5. The Court retains jurisdiction to resolve matters through ancillary proceedings in the
13   case, if necessary; and
14          6. This garnishment is terminated once the Garnishee makes its payment to the Clerk
15   of the Court.
16

17
     Dated: September 1, 2021                       /s/ John A. Mendez
18
                                                    THE HONORABLE JOHN A. MENDEZ
19                                                  UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28
                                                       2
